DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 14-18, 21-22, 26-28, and 31-32 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Okunda et al (U.S. 2017/0119107).
As for Claim 14, Okunda discloses a synthetic resin molded surface fastener (10, see para [0095]) having a plate-shaped base portion (11) and a plurality of engaging elements (12a, 12b) standing on an upper surface of the base portion (see Fig. 1) wherein:
the engaging elements are disposed to have a constant pitch along a reference direction when at least one direction is defined as the reference direction (see Figs. 1 and 3-5 disclosing elements 12a and 12b having a constant pitch along a longitudinal direction of the base portion 11),

a plurality of the engaging elements disposed along the reference direction include at least two kinds of the engaging elements having different shapes in the plan view of the engaging element from each other (see Fig. 1 disclosing along the longitudinal direction, elements 12a and 12b being of different shapes), and
a same kind of the engaging elements (12a) having the same shape in the plan view of the engaging element are disposed at a constant cycle along the reference direction (see Fig. 1).
As for Claim 15, Okunda discloses synthetic resin molded surface fastener (10, see para [0095]) having a plate-shaped base portion (11) and a plurality of engaging elements (12a, 12b) standing on an upper surface of the base portion (see Fig. 1) wherein:
the engaging elements are disposed to have a constant pitch along a reference direction (see Figs. 1 and 3-5 disclosing elements 12a and 12b having a constant pitch along a longitudinal direction of the base portion 11), when at least one direction is defined as the reference direction,
each of the engaging elements has a stem portion (see Annotated Fig.) standing up from the base portion, an engaging head portion (see Annotated Fig.) bulging outward from an upper end outer peripheral part of the stem portion and formed integrally to the stem portion (see Annotated Fig.), and at least one pawl portion (see Annotated Fig.) protruded outward from an outer peripheral edge part of the engaging head portion (see Annotated Fig.) or an extended portion extending outward from the outer peripheral edge part of the engaging head portion,

a same kind of the engaging elements (12a) having the same shape in the plan view of the engaging element are disposed at a constant cycle along the reference direction (see Fig. 1).
16. (Currently Amended) The molded surface fastener according to claim 14 wherein at least one of the engaging elements having the at least one pawl portion is disposed in the constant cycle in the reference direction (see Fig. 1, region 21).
17. (Currently Amended) The molded surface fastener according to claim 14 wherein a number of engaging elements forming the cycle in the reference direction is less than 40 (see Fig. 1, region 21).
18. (Currently Amended) The molded surface fastener according to claim 14 wherein the adjacent engaging elements in the reference direction in at least a part of the engaging elements are formed to have different shapes in a plan view of the engaging elements (see 12a and 12b elements adjacent to each other at the beginning of region 21 in the longitudinal direction having a different shape).
21. (Previously Presented) The molded surface fastener according to claim 14 wherein the reference direction is a length direction of the base portion (see Fig. 1).
22. (Currently Amended) The molded surface fastener according to claim 14 where in wherein the same kind of the engaging elements having the same shape in a plan view of the engaging elements are disposed along a direction perpendicular to the reference direction (see Fig. 1). 

27. (Currently Amended) The molded surface fastener according to claim 15 wherein a number of engaging elements forming the cycle in the reference direction is less than 40 (see Fig. 1, region 21).
28. (Currently Amended) The molded surface fastener according to claim 15 wherein the adjacent engaging elements in the reference direction in at least a part of the engaging elements are formed to have different shapes in a plan view of the engaging elements (see 12a and 12b elements adjacent to each other at the beginning of region 21 in the longitudinal direction having a different shape).
31. (Previously Presented) The molded surface fastener according to claim 15 wherein the reference direction is a length direction of the base portion (see Fig. 1).
32. (Currently Amended) The molded surface fastener according to claim 15 wherein the same kind of the engaging elements having the same shape in a plan view of the engaging elements are disposed along a direction perpendicular to the reference direction (see Fig. 1).
Allowable Subject Matter
Claims 19-20 and 29-30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to claim(s) 14-22 and 26-32 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID M UPCHURCH whose telephone number is (571)270-7957. The examiner can normally be reached 6AM-3PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on (571)272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID M UPCHURCH/Examiner, Art Unit 3677